Citation Nr: 1745615	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-27 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Elda Durham, Veteran's spouse



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946 and September 1952 to July 1957, with a period of service in the reserves from October 1950 to September 1952.  The Veteran died in July 2008.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for cause of death.  The Appellant filed a timely notice of disagreement (NOD) in July 2012.

In February 2017, the Appellant testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board notes that the Appellant has requested that this case be advanced on the docket (AOD) due to age.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016) (appeals must be considered in docket number order, but may be advanced if sufficient cause, including advanced age of the appellant, is shown).  In this case, evidence has been submitted demonstrating advanced age of the Appellant and, accordingly, the appeal will be advanced on the docket.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that there may be outstanding medical treatment records that have not been associated with the Veteran's claims file.  Specifically, the Board notes that during the Appellant's Board hearing, she stated that prior to his death, the Veteran often sought care for treatment of breathing problems and that she had submitted these records.  In addition, the private opinion from Dr. A.C. notes the review of a May 2007 emergency room examination.  These treatment records do not appear to have been associated with the Veteran's electronic claims file; therefore, the Board cannot review them as part of the record on appeal. 

In addition, a VA medical opinion was provided in July 2011.  The Board finds that this opinion is inadequate.  It is not clear from the examination report that the VA examiner reviewed the records of the Veteran's medical treatment prior to his death.  In addition, the examiner noted that the Veteran had a right lobectomy in the late 1970s.  However, the Veteran's service treatment records reflect that the Veteran received treatment for tuberculosis and the lobectomy in the 1950s.  

Therefore, the Board finds that a remand is warranted so that outstanding treatment records can be obtained and associated with the Veteran's electronic claims file and a new VA medical opinion can be obtained. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the outstanding claim, to include records identified by the Appellant during the February 2017 Board hearing, as well as a May 2007 emergency room visit.  If any requested records are not available, the record should be annotated to reflect such and the Appellant notified. 

2.  Then, give the Veteran's claims file to a VA examiner qualified to give an opinion on whether the Veteran's primary or contributory causes of death were due to caused by or the result of service-connected disabilities.  The Veteran is service-connected for status post right lower lobectomy, lumbosacral strain, and duodenal ulcer. 

The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must opine as to: 

(a)  Whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's primary or contributory causes of death, including aspiration pneumonia, Parkinson's disease, arteriosclerotic cardiovascular disease, or coronary artery bypass graft, began during or are causally related to service, to include as due to his service connected disabilities.  

(b)  If the examiner finds that the Veteran was diagnosed with COPD, the examiner must opine as to whether it is at least as likely as not that the COPD was caused by or due to his service-connected lobectomy.  

(c)  If the examiner finds that COPD was caused by or due to the Veteran's service-connected lobectomy, the examiner must opine as to whether it is at least as likely as not that the aspiration pneumonia or arteriosclerotic cardiovascular disease noted as causes or contributory causes of death on the Veteran's death certificate, were caused by or due to COPD. 

Although a complete, independent review of the claims file is required, the examiner's attention drawn to the Veteran's treatment for tuberculosis and lobectomy in the 1950s, as well as the private medical opinion of Dr. A.C., dated in May 2013. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completing the above, and any other development as may be indicated, the claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Appellant and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




